Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

 

Dated as of August 13, 2010

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among AON CORPORATION, a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

1.             The Lenders have agreed to extend credit to the Borrower under
the Credit Agreement on the terms and subject to the conditions set forth
therein; and

 

2.             The Borrower has requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders whose signatures appear
below, constituting at least the Required Lenders, are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

 

SECTION 2.  Amendments to the Credit Agreement.  (a) Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(i)            The definition of “Cananwill Securitization” is hereby amended
and restated in its entirety to read as follows:

 

““Cananwill Securitization” means each of (i) the Second Amended and Restated
Purchase Agreement, dated as of March 30, 2001, by and among Cananwill Premium
Credit Trust, Cananwill Corporation, the Borrower, the Purchasers and Managing
Agents listed on the signature pages thereto and JP Morgan Chase Bank, N.A.
(successor by merger to Bank One, NA), as Administrative Agent, (ii) the
Receivables Purchase Agreement, dated as of December 11, 2002, by and among
Cananwill Canada Limited, the Borrower and CIBC Mellon Trust Company, in its
capacity as Trustee of Plaza Trust, (iii) the Amended and Restated Receivables
Purchase Agreement, dated as of December 19, 2002, by and among Cananwill
Receivables Purchase Facility, L.L.C., Cananwill Europe Limited, the Borrower,
the Purchasers and Managing Agents listed on the signature pages thereto and JP
Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as administrative
agent and (iv) the Receivables

 

--------------------------------------------------------------------------------


 

Facilities Agreement, dated as of December 20, 2001, by and among Abel Tasman
Holdings Pty Limited, Cananwill Australia Pty Limited, Cananwill, Inc. and ABN
AMRO Asset Management (Australia) Limited, in each case as the same may be
modified, amended or supplemented from time to time, provided that such
modification, amendment or supplement does not change the fundamental nature
thereof.”

 

(ii)           The definition of “Consolidated Adjusted EBITDA” is hereby
amended and restated in its entirety to read as follows:

 

““Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, (a) to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
extraordinary losses incurred other than in the ordinary course of business,
(vi) the Transaction Costs and (vii) non recurring cash charges incurred for
such period in connection with the Merger in an amount not to exceed $50,000,000
in the aggregate during the term of this Agreement minus (b) to the extent
included in Consolidated Net Income, extraordinary gains realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis; provided that, notwithstanding the
foregoing provisions of this definition, no amounts shall be added pursuant to
clauses (i) through (v) for any losses, costs, expenses or other charges
resulting from the settlement of any Disclosed Claims or any payments in respect
of any judgments or other orders thereon or any restructuring or other charges
in connection therewith or relating thereto.”

 

(iii)          The definition of “Consolidated Leverage Ratio” is hereby amended
to add the following proviso at the end thereof: “; provided that in the event
that the Senior Notes are issued prior to the Term Loan Closing Date and the
proceeds thereof are held in escrow pursuant to arrangements reasonably
satisfactory to the administrative agent under the Term Loan Agreement, the
outstanding principal amount of the Senior Notes for the purpose of determining
the Consolidated Leverage Ratio at any time prior to the Term Loan Closing Date
shall be deemed to be the excess (if any) of the outstanding principal amount of
the Senior Notes over the escrowed proceeds thereof”.

 

(iv)          The definition of “Euro Facility” is hereby amended and restated
in its entirety to read as follows:

 

““Euro Facility” means the €650,000,000 Facility Agreement dated as of February
7, 2005 by and among the Borrower, the Subsidiaries of the Borrower party
thereto, Citibank International plc, as agent, and the financial institutions
parties thereto as lenders, as the same may be supplemented, modified and
amended from time to time, provided that, in each case, the principal amount of
the credit committed thereunder is not increased without the consent of the
Required Lenders except as contemplated by Section 6.19(b).”

 

2

--------------------------------------------------------------------------------


 

(v)           The definition of “Reportable Event” is hereby amended to insert
immediately following the reference to “Section 412” the following: “or 430”.

 

(vi)          The following new defined terms are hereby inserted in the
appropriate alphabetical order:

 

“Bridge Credit Agreement” means the Senior Bridge Term Loan Credit Agreement
dated on or about the First Amendment Effective Date among the Borrower, Credit
Suisse AG, as administrative agent, and the lenders and agents party thereto as
it may be amended or modified and in effect from time to time to the extent
permitted hereunder.

 

“Bridge Loans” means the “Loans” as defined in the Bridge Credit Agreement.

 

“Company” means Hewitt Associates, Inc., a Delaware corporation.

 

“FATCA” means Section 1471 through 1474 of the Code, as in effect on the First
Amendment Effective Date, and any applicable Treasury regulations or published
administrative guidance promulgated thereunder.

 

“First Amendment Effective Date” means August 13, 2010.

 

“Merger” means the merger of Merger Sub with and into the Company pursuant to
the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated July 11, 2010
among the Borrower, Merger LLC, Merger Sub and the Company.

 

“Merger Cash Consideration” means an aggregate amount of approximately
$2,450,000,000 in cash to be paid to the equity holders of the Company pursuant
to the Merger Agreement.

 

“Merger Consideration” means the Merger Cash Consideration and the Merger Equity
Consideration.

 

“Merger Equity Consideration” means the shares of common stock of the Borrower
to be delivered to the equity holders of the Company pursuant to the Merger
Agreement.

 

“Merger LLC” means Alps Merger LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Borrower.

 

“Merger Sub” means Alps Merger Corp., a Delaware corporation and a wholly owned
subsidiary of the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Senior Notes” means the up to $1,500,000,000 in aggregate principal amount of
senior unsecured notes of the Borrower issued in a public offering or in a Rule
144A or other private placement.

 

“Subsequent Merger” the merger of the surviving corporation in the Merger with
and into Merger LLC, with Merger LLC surviving as a Wholly Owned Subsidiary of
Borrower.

 

“Term Loan Agreement” means the Three-Year Term Credit Agreement dated on or
about the First Amendment Effective Date among the Borrower, Credit Suisse AG,
as administrative agent, and the lenders and agents party thereto as it may be
amended or modified and in effect from time to time to the extent permitted
hereunder.

 

“Term Loan Closing Date” means the “Closing Date” as defined in the Term Loan
Agreement.

 

“Transactions” means (i) the Merger and the Subsequent Merger, including the
payment of the Merger Consideration, (iii) the execution, delivery and
performance of the Term Loan Agreement, (iv) the execution, delivery and
performance of the Bridge Credit Agreement, (v) the issuance of the Senior
Notes, and, to the extent the Borrower is unable to issue the Senior Notes on or
prior to the date the Merger is consummated, the funding of the Bridge Loans and
the application of the proceeds thereof and (vi) payment of the Transaction
Costs.

 

“Transactions Costs” means fees and expenses in an aggregate amount not to
exceed $50,000,000 in connection with the Transactions.

 

(b)           Clause (a)(iv) of Section 3.5 of the Credit Agreement is hereby
amended to insert immediately following the words “evidencing payment thereof”
the following: “, or other evidence reasonably acceptable to the Administrative
Agent,”.

 

(c)           Clause (d) of Section 3.5 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(d)         Each Lender that is not incorporated or otherwise organized under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten (10) Business Days after the
date of this Agreement (or, in the case of a Lender who becomes a party hereto
after the date of this Agreement, the date it becomes a party hereto), deliver
to each of the Borrower and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI or W-8IMY (and
any required attachments), certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.  Each Non-U.S. Lender
further undertakes, to the extent lawful at such time, to deliver to each of the
Borrower and the Administrative Agent (i) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete,

 

4

--------------------------------------------------------------------------------


 

and (ii) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Borrower or the Administrative Agent.  In addition,
each Non-US Lender shall deliver to the Administrative Agent and the Borrower
any documents as shall be prescribed by applicable law or otherwise reasonably
requested to demonstrate that payments to such Lender under this Agreement and
the other Loan Documents are exempt from any United States federal withholding
tax imposed pursuant to FATCA.  All forms or amendments described in the
preceding two sentences shall certify that such Lender is entitled to receive
payments of interest under this Agreement without deduction or withholding of
any United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred after the date
it became a Lender hereunder and prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments of interest
without any deduction or withholding of United States federal income tax.  For
purposes of this Section 3.5(d), each change of a Lender’s Lending Installation
in accordance with Section 2.17 shall be treated as though such Lending
Installation became a party hereto on the date of such change of Lending
Installation.”

 

(d)           Clause (e) of Section 3.5 of the Credit Agreement is hereby
amended to insert immediately following the word “form” in each instance where
it appears the following: “or other document”.

 

(e)           Section 3.5 of the Credit Agreement is hereby amended to add the
following clause (h) as the last clause thereof:

 

“(h)         Each Lender that is not a Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent, in the case of any Lender that becomes a
party hereto after the First Amendment Effective Date, on or prior to the date
on which such Lender becomes a Lender under this Agreement, and in the case of
each Lender, from time to time upon the request of the Borrower or the
Administrative Agent, executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.”

 

(f)            The second sentence of Section 5.3 of the Credit Agreement is
hereby amended (i) to delete the words “execution and delivery” and to
substitute the phrase “execution, delivery and performance” therefor and (ii) to
delete the words “or any other transaction contemplated in the Loan Documents”.

 

5

--------------------------------------------------------------------------------


 

(g)           The first sentence of Section 5.4 of the Credit Agreement is
hereby amended (i) to delete the “,” immediately following the reference therein
to “any of the Loan Documents” and to substitute the word “or” therefor and (ii)
to delete the words “or any other transactions contemplated in the Loan
Documents”.

 

(h)           The first sentence of Section 5.14 of the Credit Agreement is
hereby amended to delete the phrase “or which restricts or imposes conditions on
the ability of any Subsidiary to (a) pay dividends or make other distributions
on its capital stock, (b) make loans or advances to the Borrower or (c) repay
loans or advances from the Borrower”.

 

(i)            Clause (e) of Section 6.1(e) of the Credit Agreement is hereby
amended to insert the following proviso at the end thereof:

 

“; provided that no such notice shall be required to be given unless such
Termination Event could reasonably be expected to result in liabilities of the
Borrower in excess of $25,000,000.”

 

(j)            Clause (a)(i) of Section 6.4 of the Credit Agreement is hereby
amended to insert immediately following the words “as now conducted by the
Borrower and its Subsidiaries” the following: “or the Company and its
Subsidiaries”.

 

(k)           Section 6.15 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“Section 6.15         Restrictive Agreements.  The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement which, directly or indirectly prohibits, or has the effect of
prohibiting, or imposes materially adverse conditions upon, the ability of any
Subsidiary to (i) pay dividends or make other distributions on its capital stock
to the Borrower or any other Subsidiary, (ii) make loans or advances to the
Borrower or any other Subsidiary or (iii) repay loans or advances from the
Borrower or any other Subsidiary, except (A) restrictions and limitations
imposed by Law or by the Loan Documents, (B) customary restrictions and
limitations contained in agreements relating to the sale of a Subsidiary or its
assets that is permitted hereunder, (C) restrictions and conditions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary becomes a Subsidiary not created in contemplation of or in
connection with such Subsidiary becoming a Subsidiary (or any refinancing or
amendment thereof that does not result in a materially more restrictive
restriction or condition); provided that such restrictions and conditions apply
only to such Subsidiary and its respective Subsidiaries, (D) in the case of any
Subsidiary that is not a wholly-owned Subsidiary, customary restrictions and
conditions imposed by its organizational documents or any joint venture or
similar agreement, (E) solely for the first 60 days following the Term Loan
Closing Date, restrictions set forth in any indenture, agreement, instrument or
other arrangement to which the Company or any of its Subsidiaries is party as of
the First Amendment Effective Date and (F)

 

6

--------------------------------------------------------------------------------


 

any other restrictions that could not reasonably be expected to impair the
Borrower’s ability to repay the Obligations as and when due.”

 

(l)            Clause (c) of Section 6.16 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows: “(c)  [Reserved];”.

 

(m)          Clause (f) of Section 6.16 of the Credit Agreement is hereby
amended to delete the word “consolidated” in each instance where it appears and
substitute therefor the word “Consolidated”.

 

(n)           Clause (b) of Section 6.19 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(b)         Indebtedness under the Euro Facility, and any renewal and
refinancing thereof, provided (i) that the committed amount thereof is not
increased to an aggregate amount greater than €850,000,000 and (ii) no other
Subsidiary (other than a Subsidiary that becomes a borrower thereunder) becomes
obligated in respect thereof;”

 

(o)           Clause (e) of Section 6.19 of the Credit Agreement is hereby
amended to delete the “,” immediately following the words “any renewal and
refinancing thereof” and to substitute therefor the following: “(including any
other Subsidiary becoming a primary obligor in respect thereof);”.

 

SECTION 3.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and to each of the Lenders, as of the date
hereof (as defined below), that:

 

(a)  The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder or other equityholder action.  This Amendment has
been duly executed and delivered by the Borrower and this Amendment and the
Credit Agreement, as amended by this Amendment, constitute legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(b)  The representations and warranties of the Borrower set forth in the Credit
Agreement, after giving effect to this Amendment, and the other Loan Documents
are true and correct on and as of the date hereof, except in the case of any
such representation or warranty that expressly relates to an earlier date, in
which case such representation or warranty is true and correct in all material
respects on and as of such earlier date.

 

(c)  On and as of the date hereof, after giving effect to this Amendment, no
Default has occurred and is continuing.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.  Effectiveness.  This Amendment shall become effective as of the date
hereof so long as the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Borrower and Lenders constituting at least the Required Lenders.

 

SECTION 5.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

 

(b)           On and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby. 
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 6.  Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.  Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

AON CORPORATION,

 

 

 

 

 

 

 

By

 

/s/ Christa Davies

 

 

 

Name:

Christa Davies

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., individually and as Administrative Agent,

 

 

 

 

 

 

 

By

 

/s/ Maureen Maroney

 

 

 

Name:

Maureen Maroney

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

by

 

/s/ Melvin D. Jackson

 

 

 

Name:

Melvin D. Jackson

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

by

 

/s/ Tim Stephens

 

 

 

Name:

Tim Stephens

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland PLC

 

 

 

 

 

 

 

by

 

/s/ Joseph Lux

 

 

 

Name:

Joseph Lux

 

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association

 

 

 

 

 

 

 

by

 

/s/ Casey Connelly

 

 

 

Name:

Casey Connelly

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

 

 

 

 

by

 

/s/ Scott W. Reynolds

 

 

 

Name:

Scott W. Reynolds

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

 

 

By

 

/s/ Jay Chall

 

 

 

Name:

Jay Chall

 

 

 

Title:

Director

 

 

 

 

 

 

 

By

 

/s/ Kathrin Marti

 

 

 

Name:

Kathrin Marti

 

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

Deutsche AG New York Branch

 

 

 

 

 

 

 

by

 

/s/ John S. McGill

 

 

 

Name:

John S. McGill

 

 

 

Title:

Director

 

 

 

 

 

 

 

By

 

/s/ Robert Chesley

 

 

 

Name:

Robert Chesley

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Name of Institution: Fifth Third Bank

 

 

 

 

 

 

 

By

 

/s/ Kim Puszczewicz

 

 

 

Name:

Kim Puszczewicz

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Name of Institution: GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By

 

/s/ Allison O’Connor

 

 

 

Name:

Allison O’Connor

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Name of Institution: MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

by

 

/s/ Sherrese Clarke

 

 

 

Name:

Sherrese Clarke

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

State Street Bank and Trust Company

 

 

 

 

 

 

 

by

 

/s/ Deirdre M. Holland

 

 

 

Name:

Deirdre M. Holland

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------


 

 

Name of Institution: THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

by

 

/s/ David Mahmood

 

 

 

Name:

David Mahmood

 

 

 

Title:

Managing Director

--------------------------------------------------------------------------------


 

 

Name of Institution: The Northern Trust Company

 

 

 

 

 

 

 

By

 

/s/ Chris McKean

 

 

 

Name:

Chris McKean

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Name of Institution: UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

by

 

/s/ Mary E. Evans

 

 

 

Name:

Mary E. Evans

 

 

 

Title:

Associate Director

 

 

 

 

 

 

Name of Institution: UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By

 

/s/ April Varner-Nanton

 

 

 

Name:

April Varner-Nanton

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------